Citation Nr: 9933995	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  98-14 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to VA burial benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



INTRODUCTION

The veteran had active service from August 1941 to October 
1945.

This matter arises before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.


FINDINGS OF FACT

1.  The veteran died at John C. Lincoln Hospital on December 
21, 1996 from cardio-pulmonary arrest due to ischemic 
cardiomyopathy with congestive heart failure.

2.  The veteran was not medically discharged from service due 
to a disability incurred in or aggravated in the line of duty 
and entitlement to service connection for the veteran's cause 
of death has not been granted.

3.  At the time of the veteran's death, service connection 
was in effect for residuals of a laceration of the right 
upper eyelid and bridge of the nose, assigned a 
noncompensable evaluation; he was not receiving any VA 
compensation or pension.

4.  The claim pending at the time of the veteran's death did 
not result in a finding that the veteran would have been 
entitled to benefits prior to his death.



CONCLUSION OF LAW

The criteria for entitlement to VA burial benefits have not 
been met.  38 U.S.C.A. §§ 2302, 2303, 2304, 2307 (West 1991); 
38 C.F.R. §§ 3.1600, 3.1601, 3.1604, 3.1605 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the appellant 
is a proper claimant for entitlement to VA burial benefits 
and has submitted a timely application.  38 C.F.R. § 3.1601.  

This appellant seeks entitlement to VA burial benefits.  VA 
regulations provide that if a veteran dies as result of a 
service-connected disability or disabilities, certain 
monetary benefits may be paid for the veteran's funeral and 
burial expenses, including the cost of transporting the body 
to the place of burial.  
38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a).  If a veteran's 
death is not service connected, certain monetary benefits may 
be paid toward the veteran's funeral and burial expenses, 
including the cost of transporting the body to the place of 
burial under the following conditions: (1) At the time of 
death the veteran was in receipt of pension or compensation 
(or but for the receipt of military retirement pay would have 
been in receipt of compensation); or (2) the veteran had an 
original or reopened claim for either benefit pending at the 
time of the veteran's death; or (3) the deceased was a 
veteran of any war or was discharged or released from active 
military, naval or air service for a disability incurred or 
aggravated in line of duty and the body of the deceased is 
being held by a State (or a political subdivision of a 
State), and the Secretary determines that there is no next of 
kin or other person claiming the body of the deceased veteran 
and that there are not available sufficient resources in the 
veteran's estate to cover burial and funeral expenses; or (4) 
if the veteran died while enroute to a VA facility or while 
properly hospitalized by the VA.  38 U.S.C.A. §§ 2302, 2303; 
38 C.F.R. § 3.1600.

The evidence of record consists of the veteran's certificate 
of death dated in January 1997 that reveals that the veteran 
died on December 21, 1996 at the John C. Lincoln Hospital 
from cardio-pulmonary arrest due to, or as a consequence of, 
ischemic cardiomyopathy with congestive heart failure.  An 
emergency department report dated on December 21, 1996 also 
reveals that the veteran arrived at John C. Lincoln Hospital, 
unresponsive, and was pronounced dead on arrival due to 
sudden cardiac death.  

In this case, the appellant is not entitled to VA burial 
benefits.  First of all, the record supports that the 
veteran's death was not related to his period of service.  
Service connection for cause of the veteran's death was 
denied in a rating decision dated in March 1997 for lack of 
competent evidence that the veteran's cardio-pulmonary arrest 
was a primary or contributory cause of the veteran's death.  
Secondly, at the time of the veteran's death, he was not in 
receipt of VA compensation or pension benefits.  Although the 
record establishes that service  connection was in effect for 
residuals of a laceration of the right upper eyelid and 
bridge of the nose, the evaluation with respect to such 
disability was determined to be noncompensable.  

Furthermore, pursuant to the veteran's claim of increased 
severity related to his disability filed in November 1996, 
the RO re-evaluated the veteran's service-connected 
disability as indicated in the November 1997 rating decision, 
and determined that the veteran's disability of residuals of 
laceration of the right eyelid and nose was not compensable.  
Thus, the rating of zero percent was continued.  VA 
regulations provide that the term "compensation" refers to 
monthly payments made by VA to a veteran for a service-
connected disability.  38 C.F.R. § 3.4(a) (1999).  Thus, in 
light of the fact that the veteran's service-connected 
disability was rated at zero percent, as noted above, the 
record supports that the veteran was not receiving any 
compensation for such disability at the time of his death.  
See November 13, 1997 rating decision.  Therefore, in this 
sense, VA regulations do not provide an avenue for the 
appellant to receive burial benefits.  38 U.S.C.A. §§ 2302, 
2303; 38 C.F.R. § 3.1600.  

As to the appellant's assertion that a claim was pending at 
the time of the veteran's death, the Board agrees with such 
contention.  Id.  However, the veteran's claim of entitlement 
to service connection for hearing loss was determined to be 
not well grounded; thus, his claim failed.  Further, as to 
entitlement to an increased evaluation above the zero percent 
rating for residuals of laceration to the right eyelid and 
nose, as noted above, the record supports that the veteran 
would not have been entitled to a higher rating.  Therefore, 
in essence, prior to the veteran's death, compensation would 
not have been established for either of these matters.  Thus, 
in this respect as well, the appellant is not entitled to 
burial benefits.  Id.

Finally, the appellant also alleges that the veteran did not 
die in a private facility; rather, that he died while at 
home.  Further, the appellant maintains that the death 
certificate is erroneous and that corrections to the same 
would prove that in fact, she is entitled to burial benefits.  
As noted above, the death certificate discloses that the 
veteran died in a private medical facility.  Assuming that 
such information were indeed erroneous, and that the veteran 
in fact, did die at home, VA regulations require evidence 
that the veteran died either while enroute to a VA facility 
or while properly hospitalized by the VA.  38 U.S.C.A. §§ 
2302, 2303; 38 C.F.R. § 3.1600.  In view of the applicable 
regulations, the appellant's contention that the veteran died 
at home does not support entitlement to burial benefits.  
Moreover, there is no evidence of record to support that the 
death certificate is wrong.  Thus, in this regard as well, 
the appellant's claim fails.  

Based upon the foregoing evidence of record and pertinent law 
and regulations, entitlement to VA burial benefits has not 
been established.  As the evidence shows that at the time of 
his death the veteran received no VA compensation or pension, 
was not entitled to VA benefits based on the pending claim, 
and was not enroute to a VA facility, the Board must conclude 
that the preponderance of the evidence is against the 
appellant's claim of entitlement to VA burial benefits; 
therefore, the claim is denied.  38 U.S.C.A. §§ 2302, 2303, 
2304; 38 C.F.R. §§ 3.1600, 3.1601.


ORDER

Entitlement to VA burial benefits is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

